Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The elected invention is the invention of Group I (claims 1-7 and 10-25 drawn to the combination of a blank and a liner for forming a package), and the elected species is the species of Group 5 (represented by Figs 25-37). Claims 8-9 and 26-31 remain withdrawn from further consideration as being drawn to a non-elected invention or species. Claims 1-7 and 10-25 are again examined on their merits as being drawn to the elected invention and species. 
The Terminal Disclaimer filed on 4/27/20 has been Approved. Accordingly, the double patenting rejection set forth in the office action of 3/16/20 has been obviated.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 10-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Subject matter in the claims that was not described in the specification so as to show possession of the claimed invention by the applicant is:  
I.     “blank”     (although the term “blank” is not expressly defined in the instant application disclosure, it is commonly understood by 
II.     “liner”     ([specification [0024] describes Fig 28 as being a plan view of a “preform of a liner”. Specification [0025] describes Fig 29 as showing “….the liner formed from the preform of Fig 28.”. The term “liner” is not expressly defined in the application specification. On the other hand, the above noted descriptions in [0024] and [0025] suggest that the term “liner” is intended to mean something different from “preform of a liner”, the former being shown in Fig 29 and the latter being shown in Fig 28. Moreover, since the difference between what the two figures show, insofar as these structures are concerned, is that the preform in Fig 28 is at least partially folded and portions thereof adhered to each other to form the liner in Fig 29, the term “liner” may be a reference to an at least partially folded and adhered structure as shown in Fig 29 while the terms “preform” or “preform of a liner” might be a reference to a completely 
III.     “the liner……disposed on an interior surface of the blank” (Note claim 1. See also the problems with “blank” in I above. Note also that the limitation was added to claim 1 during prosecution to distinguish the base claim from applied Andrews (U.S. 1,896,601). See applicant’s Remarks filed 4/27/20 at the top of 
The claim limitation has been rejected as lacking adequate written description and remains rejected as such. Since it was added to the claims by amendment it is also New Matter. There is no mention of the interior surface of blank 203 of the elected embodiment anywhere in the application Detailed Description. Assuming blank 203 includes a flat structure, as shown in Fig 25, there is no way to tell based on applicant’s disclosure which surface of blank 203 is the interior surface thereof. Therefore, adequate written description is lacking for the interior surface of the claimed blank. 
Applicant has argued during prosecution, in response to this ground of rejection, that since [0036] lines 1-2 teaches with reference 
The fact is that non-elected blank 3 in Fig 1 is not the elected blank 203 in Fig 25. Thus, written description with regard to Fig 1 does not necessarily make-up for lack of written description with regard to Fig 25. In this case, the fact that [0036] lines 1-2 describes that the liner 5 is disposed on the interior surface, of the blank in Fig 1, and this surface is on the backside of the blank 3 in the Fig 1 view, does not indicate to one of ordinary skill in the art that any particular surface of blank 203 in Fig 25 must also be the interior surface of that blank. For example, it would appear that either the front surface or the back surface of the blank 203 could also be the interior surface of the blank 203.
might be a reference to a flat structure. Look at the entire claim limitation again and do so with reference to Fig 29. “the liner at least partially overlapping the blank and disposed on an interior surface of the blank”. Assuming what is claimed encompasses what is shown in Fig 29, how does one distinguish the interior surface of the blank other than that it is the surface on which the liner is disposed? The specification does not say. Applicant has never said.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 is indefinite because it cannot be properly interpreted given the lack of adequate written description of the features indicated above. For example how is “blank” to be interpreted. Flat structure only as shown in Fig 25? Partially folded structure as well, as shown in Figs 31 and 33? Perhaps even a fully folded structure as shown in Fig 34? So in the subject application disclosure “blank” and “construct” mean the same thing or are they different?

In yet another example, what exactly is the feature that is the claimed interior surface of the blank 203 of Fig 25, given the lack of original written description of the feature? Where in the specification can the answer be found? In the above regard the examiner notes that as stated above blank 203 appears to be a flat article having the same features on each of its major sides. Therefore, perhaps, either of its surfaces could be an interior surface of the blank depending on how applicant intended to form or the blank? Again despite arguing, applicant does not do the straightforward thing which is simply to provide an answer.
The limitations in claims 16-25 add to the noted indefiniteness. For example, given claim 16 line 2 and the discussion above, is the liner encompassed in claims 1, 15 and 16 folded or flat? In another example, is the gusset of claim 17 positively claimed or merely recited as an 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-25 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (1,896,601). 
In view of the indefiniteness above Andrews is applied only to the extent the claims can be properly interpreted. The claimed blank is interpreted as being a flat or a folded structure. Same for the claimed liner, except that in the case of the claimed liner, portions thereof can 
Therefore, Andrews discloses most of the elements of the claims including a combination comprising a blank and a liner. The combination is at least capable of all of the claimed functions, such as use to form a package that can hold some product as functionally recited in the preamble of claim 1 and in the bodies of some dependent claims. 
Thus, the claimed blank can be the band as shown in Fig 7. The first portion can be end 11 and the second portion can be end 14. The first locking feature can be a tongue 13 (such as one of the tongues in portion 18) and the second locking feature can be notch 17. Additionally the plurality of lateral fold lines can be two or more of scores 15 in the second portion. Therefore, the male locking tab can be a tongue 13 and the female locking feature can be notch 17. Tongues 
The claimed liner can be wrapper 30 (see Fig 1) prior to its being placed around the loaf of bread. 
As can be appreciated the combination of Andrews not only has most of the structural features of the claims, but it also meets all of the functional limitations of the liner and blank in claim 1 lines 1-7 and 10-15.
That leaves the limitations “the liner at least partially overlapping the blank and disposed on an interior surface of the blank”.  Andrews does not disclose these features. However, regarding the missing features, it would have been obvious to dispose the liner of Andrews on any surface of the blank as shown in Fig 7, in order to conveniently provide the liner and the blank together for the use contemplated in Andrews. In other words, it would have been obvious to provide the liner and blank as shown in Fig 7 together overlapped as claimed with the liner on either surface of the blank for convenience. Either surface 
 
Regarding claim 15 (that is entirely functional), the liner of Andrews can be used  to form some pouch (is for forming a pouch) as functionally claimed, and that pouch can at least partially receive the product of claim 1 (for at least partially receiving the product) as also functionally claimed when the package is formed from the blank and the liner. 
Likewise regarding claim 16, the liner can be folded as claimed to form a pouch and the pouch can receive product as claimed between the bottom marginal portion and the central portion of the former liner as best understood.

Regarding additional claimed structure, Andrews may also not disclose that the male locking tab comprises a curved edge as recited in dependent claim 10 or that the female locking opening comprises a generally curved edge as recited in claim 13. Same for the protrusion and cut of claim 14. On the other hand these features are conventional as shown by the prior art of record, including the formation at the far left end of the applied reference blank. Alternatively, the features are well within the level of one of ordinary skill in the art to provide. Therefore, it would have been obvious to provide the apparatus of Andrews with these features in order to make it more attractive and/or in order to provide a more secure locking.
Applicant's arguments filed 9/30/21 have been fully considered but they are not persuasive. 
112(a)

112(b)
Applicant does not address this rejection either. Applicant provides no argument whatsoever as to exactly how the examiner is to interpret the claim limitation “the liner…..disposed on an interior surface of the blank”, when the blank is flat. Therefore, applicant’s arguments are unconvincing.
Regarding the indefiniteness of claims 16-25 applicant argues that “any features of claims 16-25 referencing a package or pouch inform and provide context to the constructs which the claimed blank and liner are configured to form, thereby providing structure to the underlying blank and liner”. This argument although somewhat vague appears to suggest that applicant can further structurally limit the claimed combination of a blank and liner by reciting features of the package formed from the blank and liner in the claims reciting the combination of the blank and liner. The examiner disagrees. Not only that, but this argument is disingenuous since applicant has also argued that the claim limitations in these claims are entirely functional. Therefore, applicant’s argument is unconvincing.  
The Prior Art Rejection.
It is apparent that applicant is mischaracterizing the rejection. It is also apparent that applicant is ignoring the potential scope of the claims. Obviously applicant is not convincing.
Applicant carefully avoids commentary as to whether the claimed blank is intended to encompass folded or flat structures. Same for the claimed liner. However, it is apparent given the findings above that the 
The examiner agrees that given a folded structure such as in Fig 1 of Andrews the interior surface of the blank is reasonably the surface on the inside of the blank, even perhaps without prior disclosure of what surface was the interior surface of the Andrews blank. However, Fig 1 of Andrews is not applicant’s disclosure. So why argue as if it is? Applicant’s underlying disclosure for the claimed “liner at least partially overlapping the blank and disposed on an interior surface of the blank” encompasses at least Fig 29’s flat blank and folded liner the way the claim has been interpreted. This is the sense in which Andrews is 
Look at applicant’s latest argument suggesting that the examiner found that the Andrews wrapper can be positioned between the band and the loaf of bread? Why mischaracterize the rejection in this fashion? What the examiner has found is that in the flat form of the Andrews blank (Fig 7), that is to say before it is folded around any bread or anything else, it would have been obvious to overlap the liner on a surface of  the blank to conveniently provide the two together. That surface can be the surface that applicant intends to be on the inside when the blank is later wrapped around some product such as a loaf of bread. Remember, the requirement for “interior surface of the blank” in claim 1 has been interpreted by the examiner as a surface that the  applicant intends to be on the interior (as best understood). Applicant has not challenged this claim interpretation or proferred a different one that the examiner should have used instead. Clearly, the liner in Andrews can be placed on one or the other surface of the flat blank, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 




/JACOB K ACKUN/Primary Examiner, Art Unit 3736